128 S.E.2d 413 (1962)
258 N.C. 323
THURSTON MOTOR LINES, INC.
v.
GENERAL MOTORS CORPORATION and Payne Truck Sales, Inc.
No. 463.
Supreme Court of North Carolina.
December 12, 1962.
*414 Teague, Johnson & Patterson and Ronald C. Dilthey, Raleigh, for plaintiff-appellant.
Smith, Leach, Anderson & Dorsett, Raleigh, for defendant-appellee General Motors Corp.
Morgan, Byerly, Post & Van Anda and S. Perry Keziah, High Point, for defendant-appellee Payne Truck Sales, Inc.
BOBBITT, Justice.
The question is whether defendants are entitled to judgment on the pleadings on the ground plaintiff's action, if any, is barred by the three-year statute of limitations.
While plaintiff alleges its damages were caused "as a direct and proximate result of the aforesaid negligence on the part of both defendants," it is noted plaintiff alleged that both defendants, at the time plaintiff purchased the truck-tractor, "assured plaintiff that said GMC truck had been manufactured properly, was in good running condition and that defendants gave plaintiff the usual guarantee when said GMC truck was purchased."
For a full statement of the rules applicable upon consideration of a motion for *415 judgment on the pleadings, see Erickson v. Starling, 235 N.C. 643, 656, 71 S.E.2d 384.
For present purposes, the pertinent facts are: (1) The truck-tractor was purchased by plaintiff the latter part of June, 1955; (2) it was put into service on July 17, 1955; (3) the fire occurred September 9, 1955; (4) no alleged negligent act or omission of defendants occurred subsequent to the sale and delivery of the truck-tractor the latter part of June, 1955.
The period prescribed for the commencement of this action whether considered an action for breach of warranty or an action for negligence, is three years from the time the cause of action accrued. G.S. § 1-15; G.S. § 1-46; G.S. § 1-52(1); G.S. § 1-52 (4).
"In general a cause or right of action accrues, so as to start the running of the statute of limitations, as soon as the right to institute and maintain a suit arises, * * *." 54 C.J.S. Limitations of Actions § 109; 34 Am.Jur. Limitation of Actions § 113; Shearin v. Lloyd, 246 N.C. 363, 367, 98 S.E.2d 508.
Plaintiff contends its cause of action did not accrue until September 9, 1955, when the truck-tractor was damaged by fire; and that this action was instituted within three years, to wit, on September 8, 1958. Defendants contend plaintiff's cause of action, if any, accrued in the latter part of June, 1955, when the truck-tractor was sold and delivered to plaintiff, and is barred by the three-year statute of limitations.
"It is a firmly established rule that with certain exceptions, such as in the cases of covenants and indemnity contracts, the occurrence of an act or omission, whether it is a breach of contract or of duty, whereby one sustains a direct injury, however slight, starts the statute of limitations running against the right to maintain an action. It is sufficient if nominal damages are recoverable for the breach or for the wrong, and it is unimportant that the actual or substantial damage is not discovered or does not occur until later. However, it is well settled that where an act is not necessarily injurious or is not an invasion of the rights of another, and the act itself affords no cause of action, the statute of limitations begins to run against an action for consequential injuries resulting therefrom only from the time actual damage ensues." 34 Am.Jur. Limitation of Actions § 115; 54 C.J.S. Limitations of Actions § 168.
In Shearin v. Lloyd, supra, decisions of this Court tending to support the quoted general statement were cited and discussed. We refer, without repetition, to what is there stated.
In Hooper v. Carr Lumber Co., 215 N.C. 308, 1 S.E.2d 818, it was held that the plaintiff's action, based on the alleged negligence of the defendant, was barred by the three-year statute of limitations; and the ground of decision was "that the running of the statute must be computed from the time of the wrongful act or omission from which the injury resulted," not from the time the injury occurred. The opinion states: "The law will not permit recovery for negligence which has become a fait accompli at a remote time not within the statutory period, although injury may result from it within the period of limitation." In this connection, see Baucum v. Streater, 50 N.C. 70; Hughes v. Newsom, 86 N.C. 424; Daniel v. Grizzard, 117 N.C. 105, 23 S.E. 93; Bank of Spruce Pine v. McKinney, 209 N.C. 668, 184 S.E. 506.
In decisions from other jurisdictions cited by plaintiff (White v. Schnoebelen, 91 N.H. 273, 18 A.2d 185; Schmidt v. Merchants Despatch Transp. Co., 270 N.Y. 287, 200 N.E. 824, 104 A.L.R. 450; Wabash County v. Pearson, 120 Ind. 426, 22 N.E. 134), and in other decisions, it was held that a cause of action for negligence does not accrue unless and until injury results. Indeed, in Hocutt v. Wilmington & W. R., 124 N.C. 214, 32 S.E. 681, it was held that the cause of action did not accrue until *416 there had been an invasion of plaintiff's rights.
Whether this Court, in a case where there is no injury to plaintiff or invasion of his rights at the time of defendant's negligent act or omission, would follow Hooper v. Carr Lumber Co., supra, need not be decided on this appeal. Decision on this appeal, as in Shearin v. Lloyd, supra, is based on the ground that plaintiff did sustain injury and his rights were invaded at the time of the alleged negligent acts and omissions of defendants.
In Shearin v. Lloyd, supra, it was held that plaintiff's cause of action for malpractice accrued when a surgeon, upon completing an operation, closed the incision without first removing a lap-pack he had introduced into plaintiff's body, not when the injurious consequences were or should have been discovered.
It is noted that the damages alleged by plaintiff relate directly and solely to the truck-tractor manufactured by General Motors and purchased by plaintiff from Payne. Plaintiff's cause of action, if any, derives from the relationship subsisting between plaintiff and defendants with reference to said truck-tractor.
Assuming, as alleged by plaintiff, the truck-tractor was equipped with a faulty and dangerous carburetor, likely to cause said truck-tractor to be "ignited with fire," when sold and delivered to plaintiff, and that defendants knew or by the exercise of due care should have known of such defective condition, and failed to warn plaintiff thereof, we are of opinion and hold that plaintiff suffered injury and his rights were invaded in the latter part of June, 1955, immediately upon the sale and delivery of the truck-tractor to plaintiff, and that a cause of action in favor of plaintiff and against defendants then accrued for which plaintiff was entitled to recover nominal damages at least. Hence, the judgment of the court below, based on the ruling that plaintiff's action is barred by the three-year statute of limitations, is affirmed.
Affirmed.
PARKER, J., dissents.